Exhibit 10.5
 
Lilis Energy, Inc.
1900 Grant Street, Suite 720
Denver, CO 80203
 
March 19, 2014
 
T.R. Winston & Company, LLC
1999 Avenue of the Stars, Suite 2550
Los Angeles, California 90067
Attention: G. Tyler Runnels


 
 
Re:
Formal Termination of Investment Banking Agreement

 
Dear Tyler:
 
Recovery Energy, Inc., now known as Lilis Energy, Inc. (“Lilis”), and T.R.
Winston & Company, LLC (“TRW”) are parties to that certain Investment Banking
Agreement entered into as of May 10, 2013, and as may have been amended or
modified by the parties from time to time (collectively, as amended and modified
prior to the date hereof, the “Investment Banking Agreement”), pursuant to which
Lilis retained TRW as Lilis’s non-exclusive investment banker.  Lilis and TRW
are each, individually, a “Party” and collectively, the “Parties.”
 
This letter agreement (this “Letter Agreement”) sets forth the mutual desire of
the Parties to terminate the Investment Banking Agreement.  Now, therefor, in
consideration of the mutual covenants contained in this Letter Agreement and
other good and valuable consideration, the receipt and sufficiency of which the
Parties acknowledge, the Parties agree as follows:
 
1.      Termination of Investment Banking Agreement.  The Parties hereby
terminate the Investment Banking Agreement as of the Effective Date (defined
below in TRW’s signature block). In connection with termination of the
Investment Banking Agreement, Lilis and TRW hereby agree that the financial
obligations of Lilis have been satisfied in full and that any and all further
compensation under the Investment Banking Agreement terminated as of the date
hereof.  Notwithstanding the foregoing, the termination of the Investment
Banking Agreement shall not relieve Lilis of any financial obligations it may
have related to the commissions and fees payable from Lilis to TRW that are
contingent upon the shareholders of Lilis approving (i) the participation of
certain directors and officers of Lilis in the private placement that closed on
January 22, 2014 and (ii) the full conversion of Lilis’s 8% senior secured
convertible debentures.  The parties further acknowledge that from and after the
date hereof, neither Lilis nor TRW shall have any rights, obligations, or
liabilities under or relating to the Investment Banking Agreement, except for
Section 4 (Additional Covenants and Undertakings), Section 7 (Confidential
Information), Section 8 (Ownership of Proprietary Information), and Section 9
(Indemnification) of the Investment Banking Agreement, which shall survive
termination of the Investment Banking Agreement.
 
2.      Miscellaneous.
 
a.      Entire Agreement.  This Letter Agreement constitutes the entire
understanding between the Parties with respect to the subject matter of this
Letter Agreement, superseding all negotiations, prior discussions, and prior
agreements and understandings relating to such subject matter.
 
b.      Binding Effect.  The terms, covenants, and conditions of this Letter
Agreement will extend to, bind, and inure to the benefit of the Parties and to
their successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
 
March 19, 2014
Page 2
 
c.      Amendment.  No modifications or amendments to this Letter Agreement will
be binding on the Parties unless and until such modifications or amendments are
executed in writing by an authorized representative of each Party.
 
d.      Counterparts.  This Letter Agreement may be executed by the Parties in
any number of counterparts, each of which shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.  The exchange of copies of this Letter Agreement and of signature
pages by facsimile or by electronic image scan transmission in pdf format
constitutes effective execution and delivery of this Letter Agreement as to the
Parties and may be used in lieu of the original Letter Agreement for all
purposes.
 
If the terms and conditions of this Letter Agreement are acceptable to TRW,
please indicate that acceptance by signing and returning one copy of this Letter
Agreement to A. Bradley Gabbard of Lilis.
 

 
Sincerely,
     
LILIS ENERGY, INC.
       
By:
/s/ A. Bradley Gabbard
 
Name:
A. Bradley Gabbard
 
Title:
Chief Financial Officer and Chief Operating Officer

 
TRW agrees to and accepts this Letter Agreement as of March 19, 2014 (the
“Effective Date”).
 
T.R. WINSTON & COMPANY, LLC


By:
G. Tyler Runnels
 
Name:
G. Tyler Runnels
 
Title:
Chairman and CEO
 

 

--------------------------------------------------------------------------------